Citation Nr: 1029807	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the residuals of a low 
back injury.  
 
2.  Entitlement to service connection for the residuals of rib 
fractures.  

3.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The Veteran served on active duty from January 1948 to February 
1950.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision of the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, a Board videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking service connection for residuals of low 
back and rib injuries and asbestosis, which he asserts were 
incurred as the result of naval service.  At the June 2010 Board 
personal hearing, the Veteran asserted that his low back and rib 
injuries were sustained at the same time that he sustained the 
facial injuries for which service connection has been 
established.  The Veteran's testimony is that he was stationed on 
board the USS Tarawa at the time he sustained the injuries, 
although the record also shows that he served for a brief time on 
board the USS Spokane.  

The record shows that, despite efforts by the RO to fully develop 
the claims, testimony by the Veteran and his representative at 
the June 2010 Board videoconference hearing has opened up avenues 
for additional development that may be undertaken.  The Veteran's 
representative has contended that a search for ship and deck logs 
could help substantiate the assertion of in-service low back 
injury and rib fractures, and that the Veteran was transported to 
St. Albans VA Medical Center for treatment following his 
injuries.  

Regarding the claim of service connection for asbestosis, it is 
noted that the Veteran has been diagnosed as having this lung 
disability.  VA Adjudication Procedure Manual Rewrite (M21-1MR) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, develop 
whether there was pre-service and/or post-service occupational 
and other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
For many asbestos-related diseases the latency period varies from 
ten to forty-five or more years between first exposure and 
development of disease.  Id. at IV.ii.2.C.9.d.  

The RO attempted to develop the necessary information in 
accordance with the above referenced procedures, and the July 
2007 rating decision that denied service connection for 
asbestosis noted that the Veteran had not adequately responded to 
the requests for information; however, at the June 2010 Board 
personal hearing before the undersigned, the Veteran gave 
specific information regarding his possible asbestosis exposure, 
including sleeping directly under piping while onboard ship, 
working with aircraft brakes, and working at the Brooklyn Navy 
Yard while on light duty following his injuries.  As noted, the 
Veteran served onboard the USS Tarawa and the USS Spokane.  
Development has not been completed to determine whether the 
Veteran's naval service actually exposed him to asbestos.  

Additionally, the Veteran has not been afforded a VA examination 
to assess the etiology of his current lung disability.  Under 38 
C.F.R. § 3.159(c)(4), a VA medical examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Here, private treatment records 
show a current medical diagnosis of asbestosis, but there is 
insufficient evidence to determine whether current lung disease 
is related to exposure to asbestos or otherwise related to 
service.  Consequently, a VA examination to obtain a medical 
opinion is indicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should take appropriate 
action to develop evidence of whether the 
Veteran was exposed to asbestos during 
service.  Such development should include 
a determination regarding the extent to 
which the duties to which he testified in 
June 2010 would have exposed him to 
asbestos.  

2.  The RO/AMC should then arrange for a 
VA examination to determine the etiology 
of his current lung disability.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, and 
occupational history is to be obtained.  
In conjunction with the examination, the 
relevant documents in the claims folder 
should be made available to the examiner 
for review of the case.  The examiner 
should express an opinion as to whether 
it is at least as likely as not 
(probability 50 percent of more) that any 
currently diagnosed lung disability is 
related to in service exposure to asbestos 
or is otherwise related to service.  The 
examiner should explain the rationale for 
all opinions given.  

3.  The RO/AMC should arrange for the Veteran to 
undergo a VA orthopedic examination to 
ascertain the current nature and extent of his 
low back and rib disorders.  The examiner should 
be requested to render an opinion regarding the 
likely etiology for the Veteran's low back and 
rib disabilities, specifically whether it is at 
least as likely as not (probability 50 percent 
of more) that low back or rib disorders are 
related to service, including due to injuries 
that the Veteran has indicated that he sustained 
while on active duty.  The examiner should 
explain the rationale for all opinions given.  

4.  The RO should then readjudicate the 
claims of service connection for residuals 
of a low back injury, residuals of rib 
fractures, and asbestosis.  If any claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


